                                                                                                                            Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3   In re Application of Latvia MGI Tech SIA          )
     et al.                                            )            20-mc-80152-WHO
                                                           Case No: _______________
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
              v.
                                                       )   PRO HAC VICE
 6   Illumina Inc.                                     )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                       Defendant(s).
                                                       )
 8
         I, Theodore J. Folkman                   , an active member in good standing of the bar of
 9    the State of MA              , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendant Illumina Cambridge Ltd.            in the
                                                                Derek C. Walter
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      PO Box 116                                            201 Redwood Shores Parkway
14    Boston, MA 02131                                      Redwood Shores, CA 94065
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (617) 646-9980                                        (650) 802-3934
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    ted@folkman.law                                       Derek.Walter@weil.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 647642       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 9/30/2020                                                Theodore J. Folkman
22                                                                                        APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Theodore J. Folkman                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with,         local
                                                                                      ISTRIC co-counsel
                                                                                  ES D      TC
                                                                                AT
27   designated in the application will constitute notice to the party.        T
                                                                                                              O
                                                                                 S




                                                                                                               U
                                                                                ED




                                                                                                                RT




                                                                                                        TED
                                                                            UNIT




     Dated:        October 6, 2020                                                            GRAN
28
                                                                                                                    R NIA




                                                             UNITED STATES DISTRICT/MAGISTRATE
                                                                                         rr ick JUDGE
                                                                            NO




                                                                                 am H. O         illi
                                                                                                                    FO




                                                                                      Judge W
                                                                             RT




                                                                                                                LI




                                                                                     ER
                                                                                H




                                                                                                              A




     PRO HAC VICE APPLICATION & ORDER                                                     N                 F
                                                                                                                C            October 2012
                                                                                              D IS T IC T O
                                                                                                    R
